 

EMPLOYMENT AGREEMENT

 

This Agreement (this “Agreement”) is made and is effective as of July 2, 2018,
by and between Biostar Angel Stem Cell Corporation (“Company’) and Won Ho Chun
(the “Executive”).

 

WHEREAS, Company desires to employ the Executive in the capacity of Chief
Financial Officer, and the Executive’s background, expertise and efforts are
expected to contribute to the success and financial strength of the Company;

 

WHEREAS, Executive desires to accept employment with the Company in the capacity
of Chief Financial Officer under the terms and conditions set forth in this
Agreement; and

 

NOW, THEREFORE, in order to effect the foregoing, the parties hereto wish to
enter into an employment agreement on the terms and conditions set forth below.
Accordingly, in consideration of the premises and the respective covenants and
agreements of the parties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledge by
the parties hereto, and intending to be legally bound hereby, the parties hereto
agree as follows:

 

1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, for the five year period stated in
Section 3 hereof upon the terms and conditions set forth herein.

 

2. Position and Responsibilities. The Executive shall serve as Chief Financial
Officer of the Company and shall have such responsibilities, duties and
authority as are generally associated with such position, and as may from time
to time be assigned to the Executive that are consistent with such
responsibilities, duties and authority generally associated with such position.
During the Term of this Agreement, the Executive shall devote his full time,
attention, skill and efforts during normal business hours to the business and
affairs of the Company.

 

3. Term of Agreement. This Agreement and the period of the Executive’s
employment shall commence as of July 2, 2018 and shall continue until June 30,
2023 (the “Term”). If the Company does not intend to retain the Executive as an
employee after the expiration of the Term, the Company shall give the Executive
not less than 90 days prior to the expiration of the Term written notice of such
decision and upon expiration of the Term after such notice, the Executive’s
employment shall cease without further liability of the parties to each other.
The Executive’s employment shall also terminate, and the Term of this Agreement
will expire, upon the Executive’s resignation, death or Disability, or upon the
Executive’s Termination for Cause or without Cause.

 

4. Duties.

 

(a) Performance. During the Term hereof, the Executive shall devote exclusively
his business time, attention, skill and efforts to the faithful performance of
the business of the Company to the fullest extent necessary to properly
discharge his duties and responsibilities hereunder and consistent with the
highest and best standards of the industry and in compliance with all applicable
laws, regulations and rules as well as the Company’s articles of incorporation
and bylaws, and the Executive shall report to the Company’s President and Chief
Executive Officer.

 

1

 

 

(b) The Executive is permitted to continue to serve as a director on the board
of directors of US Metro Bank. The Company agrees that the Executive is
permitted to spend his business time for a half of a day twice per month in
service on said board during the Term of his employment with the Company.

 

5. Salary, Bonus and Related Matters.

 

(a) Salary. The Company shall pay to the Executive an initial base salary of
Three Hundred Fifteen Thousand Dollars ($315,000) per annum. The Executive’s
base salary shall be payable at regular intervals in accordance with the
Company’s normal payroll practices now or hereafter in effect.

 

(b) Stock. On or before September 1, 2018, the Executive may purchase One
Hundred Thousand (100,000) shares of the Company’s common stock, par value
$0.0001 per share, for a purchase price of $0.10 per share, which the Company
and Executive agree is the current fair market value of such stock, payable in
cash at the time of such purchase.

 

(c) Adjustments to Salary. The Executive’s salary shall be reviewed annually by
the Company during the Term, and may be adjusted based upon the Executive’s job
performance and the Company’s financial condition and results of operations, and
such adjustments, if any, shall be in the sole discretion of the Company;
provided, however, that in no event shall the Executive’s annual base salary be
less than the amount specified by subsection (a), above.

 

(d) Bonus Payments. The Executive shall be eligible to participate in an annual
bonus compensation plan, which may be established by the Company from time to
time for its executive employees. Bonus payments, if any, to the Executive under
any such bonus compensation plan shall be made at the same time the Company pays
bonus compensation to its employees generally, provided that the Executive has
continued in employment with the Company through the applicable payment date(s).
The terms and conditions of such bonus compensation plan, if any, shall be
determined in the sole discretion of the Company.

 

(e) Reimbursement. During the Term, the Executive shall be entitled to receive
reimbursement, for all reasonable and customary out-of-pocket, business expenses
actually incurred by the Executive in performing services hereunder in
accordance with the general policies and procedures established by the Company.
The Executive shall provide the Company with detailed records (sufficient to
document compliance with the Company’s policies and comply with the
record-keeping requirements of state and federal taxing authorities) of the
nature and purpose of each expense submitted for reimbursement. If the Company
determines that any expense claimed or incurred by the Executive is not a proper
business expense, or if any such expense cannot properly be claimed as a
deduction on the Company’s federal income tax return, the Company shall not be
required to reimburse the Executive for such expense, and if the Company has
already reimbursed such expense the Executive shall reimburse the Company for
the full amount thereof.

 

2

 

 

(f) Benefit Plans. During the Term, the Executive shall be entitled to
participate in all employee benefit plans or arrangements of the Company
maintained by the Company from time to time on the same basis as other employees
of the Company, subject to the eligibility requirements and other terms and
conditions of such benefit plans or arrangements, including, without limitation,
applicable plans or arrangements providing medical insurance, dental insurance,
vision care, life insurance, disability insurance, sick leave and retirement and
disability benefits. The Company reserves the right to modify, suspend, or
discontinue any and all of its benefit plans and arrangements at any time for
any reason.

 

(g) Reserved.

 

(h) Paid Time Off. The Executive shall accrue paid time off at the rate of
fifteen (15) days per year, ratably (on a daily basis) over each year during the
Term up to a maximum cap of twenty (20) days, which paid time off shall be used
for vacation, sick leave or any other absence from work on a business day other
than any and all federal holidays. The Executive shall comply with Company’s
standard employee policies and practices in scheduling and taking paid time off.

 

6. Termination.

 

(a) The Executive’s employment hereunder may be terminated at any time by the
Executive’s resignation upon 90 days’ written notice to the Company or by the
Company on 90 days’ written notice to the Executive, or by the Executive’s death
or Disability. Executive shall be deemed to have a “Disability” if Executive is
unable, as a result of any medically determinable physical or mental disease or
impairment, to discharge with or without reasonable accommodation the essential
functions of Executive’s job for a period of 180 days (whether or not
consecutive) during any 12 month period. Notwithstanding anything to the
contrary herein, Executive shall be deemed to have a Disability and this
Agreement and Executive’s employment with the Company shall be terminated for
purposes of the foregoing sentence as of the last day of the applicable period.
To the extent that Executive is placed on a leave of absence, Executive’s
entitlement to any compensation or benefits during the leave shall be determined
by the Company’s applicable leave policy(ies) in effect.

 

(b) The Company shall terminate the Executive’s employment immediately upon a
good faith finding of Cause by the Company’s Board of Directors.

 

(c) The Executive’s employment shall cease upon the expiration of the Term of
this Agreement as provided in Section 3 hereof.

 

3

 

 

(d) For purposes hereof, the term “Cause” shall mean the occurrence of any one
or more of the following: (i) the Executive shall have been indicted for, or
convicted of, or shall have pleaded guilty or nolo contendere to, any felony, or
any crime that involves fraud or other moral turpitude; (ii) the Executive shall
have failed, neglected or refused to perform in any material respect Executive’s
duties and responsibilities to the Company under this Agreement (other than as a
result of Disability) that, if capable of being cured, has not been cured within
thirty (30) days after written notice is delivered to the Executive by the
Company; (iii) the Executive shall have failed, neglected or refused to carry
out the reasonable and lawful instructions of the Chief Executive Officer (other
than as a result of Disability), which instructions are consistent with the
Executive’s position as Chief Financial Officer and the Executive’s duties and
responsibilities under this Agreement, which failure, neglect or refusal shall
not have been corrected by the Executive within thirty (30) days following
written notice from the Company, of such failure, neglect or refusal; (iv) the
Executive shall have materially breached any provision of Section 9, Section 10
or Section 11 of this Agreement; (v) the Executive shall have committed, or
participated in or authorized, any fraud, embezzlement, misappropriation of
funds or other assets, material misrepresentation (including, without
limitation, any material representation of the information contained in the
Executive’s resume or application for employment), breach of fiduciary duty or
other act of dishonesty, in either case against or otherwise involving the
Company or its businesses and assets; (vi) the Executive shall have engaged in
any conduct resulting in a substantial loss or harm to the Company or
substantial damage or harm to the reputation of the Company, unless the conduct
in question was undertaken in good faith on an informed basis, with due care and
with a rational business purpose, and based upon the honest belief that such
conduct was in the best interest of the Company; (vii) provided that counsel to
the Company or the Board of Directors of the Company did not advise or instruct
the Executive in writing that it was lawful to agree to or participate in the
conduct that is the subject of any such action, the Executive shall have been
found liable in any United States Securities and Exchange Commission (“SEC”) or
other civil or criminal securities law action or received or entered into any
cease and desist order with respect to such action (regardless of whether or not
the Executive admits or denies liability); (viii) the Executive (I) obstructs or
impedes, (II) endeavors to influence, obstruct or impede, or (III) fails to
materially cooperate with, any investigation authorized by the Board of
Directors of the Company, or (unless the Board of Directors otherwise directs)
any governmental or self-regulatory entity (an “Investigation”), provided,
however, that the Executive’s failure to waive the attorney-client privilege
relating to communications with the Executive’s own attorney or with Company
counsel in connection with an Investigation shall not constitute “Cause”
hereunder; (ix) the Executive removes, conceals, destroys, purposely withholds,
alters or by any other means falsifies any material that is requested in
connection with an Investigation; (x) the Executive is disqualified, barred,
ordered or otherwise required by any governmental or self-regulatory authority
from serving as an officer or director of the Company or the Executive loses any
governmental or self-regulatory license that is reasonably necessary for the
Executive to perform the Executive’s duties and responsibilities to the Company
under this Agreement, if the disqualification, bar or loss continues for more
than thirty (30) days; or (xi) the Executive violates the Company’s (I)
workplace violence policy or (II) policies on discrimination, unlawful
harassment or substance abuse, provided that such violation is determined by an
internal investigation of the Company.

 

7. Payments to the Executive Upon Termination.

 

(a) In the event of termination of this Agreement due to the Executive’s death
or Disability, the Executive or the Executive’s spouse and/or estate shall be
entitled to those employee benefit plan benefits, if any, that are provided by
the Company to the Executive or his spouse and/or estate, as of the date of such
death or Disability.

 

(b) In the event of the Company’s termination of the Executive’s employment for
Cause, the Executive’s resignation or upon expiration of the Term, the Company
shall have no further obligations to the Executive under this Agreement or
otherwise, except as may be expressly required by law.

 

4

 

 

(c) Upon the Company’s termination of the Executive’s employment without Cause,
as severance pay and in lieu of damages for breach of this Agreement, the
Company shall pay to the Executive, on the thirtieth (30th) day following such
termination of employment, a lump sum equal to the base salary then in effect
for twenty-four (24) months, less applicable state and federal withholdings. As
a condition to the Executive receiving such payment, the Executive shall be
required to execute and deliver to the Company a general release in the form
provided to the Executive by the Company, which release shall have become
effective, shall not have been rescinded and any rescission period shall have
expired not later than thirty (30) days following the date of termination of
employment.

 

(d) The Company shall be entitled to set off against the severance payable to
the Executive under Section 7(c) of this Agreement any undisputed amounts owed
to the Company by the Executive; provided, however, that in no event shall any
payment under this Agreement that constitutes “nonqualified deferred
compensation” within the meaning of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.

 

8. Withholding Taxes. The Company is authorized to withhold any and all federal,
state, local and foreign income taxes, FICA taxes, and any other applicable
taxes from any and all payments that may be made hereunder as required by
applicable law.

 

9. Confidentiality and Trade Secrets. At all times during Executive’s employment
and thereafter, Executive will not disclose or use the Company’s Proprietary
Information (as defined below), except as may be required in connection with his
work for the Company. Executive hereby assigns to the Company any rights
Executive may have or acquire in such Proprietary Information and recognizes
that all Proprietary Information shall be the sole property of the Company and
its assigns and that the Company and its assigns shall be the sole owner of all
patent rights, copyrights, mask works rights, trade secret rights and all other
rights throughout the world in connection therewith. The term “Proprietary
Information” shall mean all knowledge, data or any other proprietary or
nonpublic information, whether in oral, written or other form, of the Company.
By way of illustration but not limitation, Proprietary Information includes (a)
the software products, programs, applications and processes utilized by or on
behalf of the Company and its affiliates (other than off-the-shelf software
programs); (b) the name and/or address or other contact information of any
customer, client or vendor of the Company and its affiliates or any information
concerning the transactions or relations of any customer, client or vendor of
the Company and its affiliates with the Company and any information regarding
any of its shareholders, principals, directors, officers, partners, employees or
agents, including, but not limited to, any information regarding the skill and
compensation of its employees; (c) any proprietary information relating to the
Company’s computer software, computer systems, pricing or marketing methods,
sales margins, cost or source of raw materials, supplies or goods, capital
structure, operating results, borrowing arrangements or business plans; or (d)
any information which is generally regarded as confidential or proprietary in
any line of business engaged in by or on behalf of the Company. Executive
understands that if Executive has some question regarding whether certain
information falls within the scope of Proprietary Information as defined herein,
Executive must treat all such information as Proprietary Information unless and
until the Company’s Board of Directors has informed Executive otherwise in
writing. Notwithstanding the foregoing or any other provision of this Agreement
to the contrary, the term Proprietary Information shall not include any portion
of the Proprietary Information that (i) was or is in the public domain or
constituted general industry knowledge and practice at the same time it was
communicated to Executive by the disclosing party, (ii) entered the public
domain subsequent to the time it was communicated to Executive through no breach
by Executive of this Agreement or any other duty of confidentiality to the
Company; (iii) was in Executive’s possession, as evidenced by reasonable,
contemporaneous documentary proof, free of any obligation of confidence at the
time it was communicated to Executive by the disclosing party; or (iv) was
rightfully communicated to Executive free of any obligation of confidence, as
evidenced by reasonable, contemporaneous documentary proof, subsequent to the
time it was communicated to Executive by the disclosing party.

 

5

 

 

10. Assignment of Inventions.

 

(a) If, in Executive’s capacity as an employee of the Company, Executive shall
(either alone or with others) make, conceive, create, discover, invent or reduce
to practice any invention, modification, discovery, design, development,
improvement, process, software program, work of authorship, documentation,
formula, data, technique, know-how, trade secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registerable
under copyright, trademark or similar statutes or subject to analogous
protection) (the “Inventions”), that (i) relates to the current business of the
Company or any related or affiliated entity (or a business that the Company can
demonstrate was contemplated by the Company at the time Executive created the
Invention) or any of the products or services being developed, manufactured or
sold by the Company or any related or affiliated entity or that is designed to
be used in relation therewith, (ii) results from tasks assigned to Executive by
the Company or any related or affiliated entity or (iii) results from the use of
premises or personal property (whether tangible or intangible) owned, leased or
contracted for or by the Company or any related or affiliated entity, such
Inventions and the benefits thereof are and shall immediately become the sole
and absolute property of the Company and its assigns, as “Works Made for Hire,”
as defined in 17 U.S.C. § 101 or otherwise, and Executive shall promptly
disclose to the Company (or any persons designated by it) each such Invention,
and, as may be necessary to ensure the Company’s ownership of such Inventions,
Executive (i) hereby assigns any rights (including, but not limited to, any
copyrights and trademarks and including, without limitation, any and all
applications for patents (U.S. and foreign) and all divisionals, continuations,
and continuations-in-part thereof) Executive may have or acquire in the
Inventions and benefits and/or rights resulting therefrom to the Company and its
assigns without further compensation, (ii) shall communicate, without cost or
delay, and without disclosing to others the same, all available information
relating thereto (with all necessary plans and models) to the Company, and (iii)
shall assist the Company in all matters necessary or desirable as regards the
prosecution, development, or defense of any such assigned rights, without
additional compensation.

 

(b) Executive understands and agrees that the Company is hereby advising
Executive that any provision in this Agreement requiring him to assign rights in
any invention does not apply to an invention that qualifies fully under the
provisions of Section 2870 of the California Labor Code, which is attached
hereto as Exhibit A.

 

(c) Executive shall take all action and execute and deliver all agreements,
assignments, and other documents, including, without limitation, all patent
applications and assignments, requested by the Company to establish the
Company’s rights, if any, under this Section and to vest in the Company title to
all discoveries and intellectual property rights which are the property of the
Company under this Section. Executive shall disclose to the Company all
discoveries and intellectual property rights that are conceived by Executive
during Executive’s employment with the Company which Executive believes meet the
criteria set forth in California Labor Code Section 2870, whether or not the
property of the Company under the terms of the preceding sentence.

 

6

 

 

(d) Executive has attached to this Agreement as Exhibit B, a complete list of
all developments, discoveries, improvements, inventions, trade secrets, or
technical or journal writings or other works of authorship which Executive has
made or conceived or first reduced to practice alone or jointly with others
prior to Executive’s employment by the Company which are not subject to a
confidentiality agreement that would bar such listing (collectively “Excluded
Inventions”); and Executive covenants that such list is complete as of the date
of this Agreement. If no such list is attached to this Agreement, Executive
represents that Executive has made no Excluded Inventions at the time of signing
this Agreement. The Company will not require Executive to assign any rights
Executive may have in any of the Excluded Inventions. Furthermore, the listed
Excluded Inventions will not be classified as Proprietary Information or
Inventions. If, during the period in which Executive maintains his relationship
with the Company, Executive makes, conceives, or reduces to practice alone or
jointly with others an invention that is not a Work Made For Hire owned by the
Company as described above, and that Executive is not obligated to assign to the
Company as described above, Executive shall promptly notify the Company in
writing and Exhibit B shall be deemed amended to include such invention as an
Excluded Invention; provided, however, that under no circumstances shall
Executive’s (i) notification obligations hereunder be deemed to require that
Executive divulge to the Company information that Executive is contractually
obligated not to so disclose and (ii) failure to so notify the Company give rise
to any implication or presumption that the applicable invention is in any way
subject to ownership or other rights of the Company. Executive shall not, in the
course of his employment with the Company, incorporate into a product, process
or machine, an Excluded Invention or any other inventions, technical writings,
papers, journal articles, developments, improvements, and trade secrets which
were made by Executive prior to his employment with the Company, which are owned
by Executive or in which Executive has an exclusive interest without first
notifying the Company in writing of his intention to do so and without having
negotiated and documented with the Company an arrangement that would permit the
Company to use any such incorporated item in the affected product, process or
machine. Executive acknowledges and agrees that the Company and its subsidiaries
or affiliates are free to compete or develop information, inventions and
products within the areas and type of the Excluded Inventions; provided that any
such acknowledgement by Executive shall not be deemed his agreement that the
Company may in any way infringe upon any rights in the Excluded Inventions owned
by Executive or Executive’s co-developers (if any).

 

11. Non-Solicitation of Employees. During the period commencing on the date
first written above and ending on the second (2nd) anniversary of the date of
termination of this Agreement, the Executive shall not, except on behalf of the
Company, directly or indirectly, either alone or with others, solicit or
encourage others to solicit any (i) current employee of the Company or (ii)
employee of the Company whose employment with the Company or its affiliates was
or is terminated coincident with, or within six (6) months prior to or after,
the date of termination of this Agreement, in each case for the purpose of being
employed by, or otherwise providing services to, the Executive or any business,
individual, partnership, firm, corporation or other entity on whose behalf the
Executive is acting as an agent, representative, employee or otherwise, or for
the purpose of inducing such employee to leave the employ of the Company.

 

12. Parachute Payment Limitation. Notwithstanding any other provision of this
Agreement, if any amount payable pursuant to this Agreement, together with any
other payments to which the Executive is entitled, would constitute an “excess
parachute payment” (as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “IRC”)), such payments shall be reduced to the largest
amount that may be paid without any portion of such amount being subject to the
excise tax imposed by Section 4999 of the IRC. In the event there is a dispute
among the parties regarding the extent to which payments must be reduced
pursuant to this Section, such dispute shall be settled in accordance with
Section 16 below.

 

7

 

 

13. Section 409A Compliance.

 

(a) All payments to be made under this Agreement are intended to be exempt from
or to comply with the provisions of Section 409A of the IRC, and, to the extent
practicable, this Agreement shall be interpreted consistently therewith. Terms
used in this Agreement shall have the meanings given such terms under Section
409A of the IRC if, and to the extent required, in order to comply with Section
409A of the IRC. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A of the IRC, and the Company shall not be liable for all
or any portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A of the
IRC.

 

(b) Any payments to be made under this Agreement upon termination of Executive’s
employment, including any payments under Section 7(c) above, shall be made upon
Executive’s “separation from service” with the Company as defined for purposes
of Section 409A of the IRC.

 

(c) For purposes of Section 409A of the IRC, each installment payment that may
be provided under this Agreement shall be treated as a separate payment.

 

(d) Notwithstanding anything to the contrary in this Agreement, to the extent
required to avoid additional taxes and interest charged under Section 409A of
the IRC, if at the time of termination of the Executive’s employment any of the
Company’s stock is publicly traded and the Executive is a “specified employee”
as determined by the Company for purposes of Section 409A(a)(2)(B) of the IRC,
the Executive agrees that any payment due to him under this Agreement in
connection with termination of his employment that is considered to be
“nonqualified deferred compensation” for purposes of Section 409A of the IRC and
that otherwise would be payable at any time during the six (6)-month period
immediately following such termination of employment shall not be paid prior to,
and shall instead be payable in a lump sum on, the first day of the calendar
month immediately following, the expiration of such six (6)-month period.

 

(e) Payments with respect to reimbursements of expenses or benefits or provision
of fringe or other in-kind benefits shall be made on or before the last day of
the calendar year following the calendar year in which the relevant expense or
benefit is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year. Any such right to reimbursements of expenses or benefits or
provision of fringe or other in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

14. Clawback of Payments.

 

(a) Forfeiture under Sarbanes-Oxley Act. If the Company is required to prepare
an accounting restatement due to the material noncompliance of the Company with
any financial reporting requirement under the securities laws, then, to the
extent required by Section 304 of the Sarbanes-Oxley Act of 2002, the Executive
shall repay to the Company, and the Company may recover, the amount of any bonus
or other performance based payment received during the 12-month period following
the first public issuance or filing with the SEC, as the case may be, of the
financial document embodying such financial reporting requirement.

 

8

 

 

(b) Repayment as a Result of Improper Conduct. If any payment has been made to
the Executive, and the Company later determines either (i) that financial
results used to determine the amount of that payment must be materially restated
and that the Executive engaged in fraud or intentional misconduct related
thereto or (ii) that recovery or repayment of the payment is required by
applicable law, the Executive shall repay to the Company, and the Company shall
recover, such payment notwithstanding any contrary provision of this Agreement.

 

15. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, with postage prepaid, to the
following addresses or to such other address as either party may designate by
like notice.

 

  (a) If to the Company, to:               Biostar Angel Stem Cell Corporation  
    419 Hindry Ave, Suite E       Inglewood, CA 90301       Attn: Chief
Executive Officer             (b) If to the Executive, to:               Mr. Won
Ho Chun       122 S. Prospect Ave       Redondo Beach, CA 90277  

 

16. Arbitration.

 

(a) Any dispute or controversy arising out of or relating to any interpretation,
construction, performance, termination or breach of this Agreement or
Executive’s employment with or separation from the Company, will be settled by
final and binding arbitration by a single arbitrator, to be held in Los Angeles,
California, in accordance with the rules governing employment disputes of JAMS
then in effect. The arbitrator selected shall have the authority to grant
Executive or the Company or both all remedies otherwise available by law,
including injunctions.

 

(b) Notwithstanding anything to the contrary in the JAMS rules, the arbitration
shall provide (i) for written discovery and depositions adequate to give the
parties access to documents and witnesses that are essential to the dispute and
(ii) for a written decision by the arbitrator that includes the essential
findings and conclusions upon which the decision is based. Consistent with
applicable law, Executive and the Company shall each bear his or its own costs
and attorneys’ fees incurred in conducting the arbitration and, except in such
disputes where Executive asserts a claim otherwise under a state or federal
statute (a “Statutory Claim”), shall split equally the fees and administrative
costs charged by the arbitrator and JAMS. In disputes where Executive asserts a
Statutory Claim against the Company, Executive shall be required to pay only the
JAMS filing fee to the extent such filing fee does not exceed the fee to file a
complaint in state or federal court. The Company shall pay the balance of the
arbitrator’s fees and administrative costs.

 

9

 

 

(c) The decision of the arbitrator will be final, conclusive and binding on the
parties to the arbitration absent manifest error. The prevailing party in the
arbitration, as determined by the arbitrator, shall be entitled to recover his
or its reasonable attorneys’ fees and costs, including the costs or fees charged
by the arbitrator and JAMS. In disputes where Executive asserts a Statutory
Claim, reasonable attorneys’ fees shall be awarded by the arbitrator based on
the same standard as such fees would be awarded if the Statutory Claim had been
asserted in state or federal court. Judgment may be entered on the arbitrator’s
decision in any court having jurisdiction.

 

17. Indemnification. To the extent permitted by and consistent with the Delaware
General Corporation Law, the Articles of Incorporation and the Bylaws of the
Company, the Company shall indemnify the Executive for expenses, judgments,
fines, settlements and other amounts actually incurred by the Executive in
connection with any proceeding to which the Executive is a party by reason of
the fact that the Executive is or was a director, officer, employee or agent of
the Company, if the proceeding arose from acts or omissions in the course and
scope of the Executive’s employment, and the Company shall advance on behalf of
the Executive, all costs, including attorneys’ fees, as necessary with respect
to any such proceeding. In the event any applicable law shall require the
issuance of an undertaking by the Executive, such shall be acceptable without
bond, collateral or any other security being given by the Executive in
connection therewith.

 

18. General Provisions.

 

(a) This Agreement constitutes the entire agreement by the parties with respect
to the subject matter hereof, and supersedes and replaces all prior agreements
among or between the parties, unless otherwise provided herein. No amendment,
waiver or termination of any of the provisions hereof shall be effective unless
in writing and signed by the party against whom it is sought to be enforced. Any
written amendment, waiver, or termination hereof executed by the Company and
Executive shall be binding upon them and upon all other persons, without the
necessity of securing the consent of any other person, and no person shall be
deemed to be a third-party beneficiary under this Agreement.

 

(b) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Agreement.

 

(c) If for any reason any provision of this Agreement is held invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
or enforceability of any other provision of this Agreement. If any provision of
this Agreement shall be held invalid or unenforceable in part, such invalidity
or unenforceability shall in no way affect the rest of such provision not held
so invalid, and the rest of such provision, together with all other provisions
of this Agreement, shall to the full extent consistent with law continue in fill
force and effect.

 

(d) This Agreement shall be governed and construed and the legal relationships
of the parties determined in accordance with the laws of the State of Delaware
applicable to contracts executed and to be performed solely in the State of
Delaware.

 

(e) Provisions of this Agreement shall survive any termination of employment if
so provided herein or if necessary or desirable to fully accomplish the purposes
of such provision, including, without limitation, Sections 9, 10, 11 and 17
hereof.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as the day
and year first above written.

 

  BIOSTAR ANGEL STEM CELL         By:     Keewon Ra     CEO           EXECUTIVE
        Won Ho Chun

 

11

 

 

EXHIBIT A

 

California Labor Code 2870 provides as follows:

 

(A) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development by the employer; or

 

(2) Result from any work performed by the employee for the employer.

 

12

 

 

EXHIBIT B

 

None.

 

13

 

